

FIRST AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of January 26, 2018, between SILICON VALLEY
BANK, a California corporation with a loan production office located at 387 Park
Avenue South, 2nd Floor, New York, New York 10016 (“Bank”), and (b) TELARIA,
INC. (f/k/a Tremor Video, Inc.), a Delaware corporation, with its chief
executive office located at 1501 Broadway, Suite 801, New York, New York 10036
(the “Borrower”).
RECITALS
A.    Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of January 27, 2017 (as the same may from time
to time be amended, modified, supplemented or restated, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to (a) extend
the Revolving Line Maturity Date and (b) make certain other revisions to the
Loan Agreement as more fully set forth herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 2.1.1 (Revolving Advances). Subsection (a) of Section 2.1.1 is
deleted in its entirety and replaced with the following:
“    (a)    Subject to the terms and conditions of this Agreement and to the
deduction of Reserves, Bank shall make Advances not exceeding the Availability
Amount. Amounts borrowed under the Revolving Line may be repaid and, prior to
the Revolving Line Maturity Date, reborrowed, subject to the applicable terms
and conditions precedent herein.”


1



--------------------------------------------------------------------------------






2.2    Section 2.2 (Overadvances). Section 2.2 is amended by deleting the
reference to “the Default Rate” therein and inserting in lieu thereof “a per
annum rate equal to the rate that is otherwise applicable to Advances plus four
percent (4.0%)”.
2.3    Section 3.2 (Conditions Precedent to all Credit Extensions). Subsections
(a) and (b) of Section 3.2 are deleted in their entirety and replaced with the
following:
“    (a)    timely receipt of the Credit Extension request and any materials and
documents required by Section 3.4;
(b)    the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the proposed
Credit Extension and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and”
2.4    Section 3.4 (Procedures for Borrowing). Section 3.4 is deleted in its
entirety and replaced with the following:


“    3.4    Procedures for Borrowing. Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance (other than Advances
under Sections 2.1.2 or 2.1.4) set forth in this Agreement, to obtain an
Advance, Borrower (via an individual duly authorized by an Administrator) shall
notify Bank (which notice shall be irrevocable) by electronic mail by 12:00 p.m.
Eastern time on the Funding Date of the Advance. Such notice shall be made by
Borrower through Bank’s online banking program, provided, however, if Borrower
is not utilizing Bank’s online banking program, then such notice shall be in a
written format acceptable to Bank that is executed by an Authorized Signer. Bank
shall have received satisfactory evidence that the Board has approved that such
Authorized Signer may provide such notices and request Advances. In connection
with any such notification, Borrower must promptly deliver to Bank by electronic
mail or through Bank’s online banking program such reports and information,
including without limitation, sales journals, cash


2



--------------------------------------------------------------------------------




receipts journals, accounts receivable aging reports, as Bank may reasonably
request. Bank shall credit proceeds of an Advance to the Designated Deposit
Account. Bank may make Advances under this Agreement based on instructions from
an Authorized Signer or without instructions if the Advances are necessary to
meet Obligations which have become due.”


2.5    Section 5.3 (Accounts Receivable). Section 5.3 is hereby deleted in its
entirety and replaced with the following:


“    5.3    Accounts Receivable.


(a)    For each Account with respect to which Advances are requested, on the
date each Advance is requested and made, such Account shall be an Eligible
Account.
(b)    For any Eligible Account included in any current Borrowing Base Report,
all statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower’s Books are genuine and in all respects what they purport to be.
All sales and other transactions underlying or giving rise to each Eligible
Account shall comply in all material respects with all applicable laws and
governmental rules and regulations. Borrower has no knowledge of any actual or
imminent Insolvency Proceeding of any Account Debtor whose accounts are Eligible
Accounts in any Borrowing Base Report. To the best of Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Eligible Accounts are genuine, and all such documents,
instruments and agreements are legally enforceable in accordance with their
terms.”
2.6    Section 6.2 (Financial Statements, Reports, Certificates). Subsections
(a) and (b) of Section 6.2 are hereby deleted in their entirety and replaced
with the following:


“    (a)     Accounts Receivable and Accounts Payable Reports. Within thirty
(30) days after the last day of each month, aged listings of accounts receivable
and accounts payable (by invoice date) and a detailed Account Debtor listing;
(b)     Borrowing Base Reports. Within thirty (30) days after the end of each
month, a Borrowing Base Report (and any schedules related thereto and including
any other information requested by Bank with respect to Borrower’s
Accounts);”    
2.7    Section 6.6 (Accounts). Subsection (c) of Section 6.6 is hereby deleted
in its entirety and replaced with the following:
“    (c)    Intentionally omitted.”


3



--------------------------------------------------------------------------------






2.8    Section 6.7 (Financial Covenants). Subsection (b) of Section 6.7 is
hereby deleted in its entirety and replaced with the following:


“    (b)    Adjusted EBITDA. Maintain at all times, to be tested as of the last
day of each calendar quarter, Adjusted EBITDA for the following periods of at
least: (i) negative Seven Million Five Hundred Thousand Dollars
(-$7,500,000.00) for the twelve (12) month period ending December 31, 2016; (ii)
negative Six Million Five Hundred Thousand Dollars (-$6,500,000.00) for the
twelve (12) month period ending March 31, 2017; (iii) negative Six Million
Dollars (-$6,000,000.00) for the twelve (12) month period ending June 30, 2017;
(iv) Zero Dollars ($0.00) for the three (3) month period ending December 31,
2017; (v) (-$1,000,000.00) for the six (6) month period ending March 31, 2018;
and (vi) Zero Dollars ($0.00) for the nine (9) month period ending June 30, 2018
and the twelve (12) month periods ending September 30, 2018 and December 31,
2018.


With respect to any period ending after December 31, 2018, Bank will propose the
Adjusted EBITDA covenant levels for any such period in its reasonable discretion
based upon, among other factors, budgets, sales projections, operating plans and
other financial information with respect to Borrower that Bank deems relevant,
including, without limitation, Borrower’s annual financial projections approved
by the Board.  With respect thereto, Borrower’s failure to agree in writing
(which agreement shall be set forth in a written amendment to this Agreement) on
or before February 28, 2019 to any covenant levels proposed by Bank in its
reasonable discretion with respect to the 2019 calendar year shall result in an
immediate Event of Default for which there shall be no grace or cure period.”


2.9    Section 6.14 (Accounts Receivable), Section 6.15 (Remittance of Proceeds)
and Section 6.16 (Online Banking). Sections 6.14, 6.15 and 6.16 are hereby
inserted immediately following Section 6.13:
“    6.14    Accounts Receivable.
(a)    Schedules and Documents Relating to Accounts. Borrower shall deliver to
Bank transaction reports and schedules of collections, as provided in Section
6.2, on such forms as are reasonably acceptable to Bank; provided, however, that
Borrower’s failure to execute and deliver the same shall not affect or limit
Bank’s Lien and other rights in all of Borrower’s Accounts, nor shall Bank’s
failure to advance or lend against a specific Account affect or limit Bank’s
Lien and other rights therein. If requested by Bank, Borrower shall furnish Bank
with copies (or, at Bank’s reasonable request, originals) of all contracts,
orders, invoices, and other similar documents, and all shipping instructions,
delivery receipts, bills of lading, and other evidence of delivery, for any
goods the sale or


4



--------------------------------------------------------------------------------




disposition of which gave rise to such Accounts. In addition, Borrower shall
deliver to Bank, on its reasonable request, the originals of all instruments,
chattel paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts, in the same form as received, with all
necessary indorsements, and copies of all credit memos.
(b)    Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts which are included as Eligible Accounts in the most recent
Borrowing Base Report in excess of One Hundred Thousand Dollars ($100,000.00) in
the aggregate existing at any time. Borrower may forgive (completely or
partially), compromise, or settle any Account for less than payment in full, or
agree to do any of the foregoing so long as (i) Borrower does so in good faith,
in a commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Event of Default has occurred and is continuing; and
(iii) after taking into account all such discounts, settlements and forgiveness,
the total outstanding Advances will not exceed the lesser of the Revolving Line
or the Borrowing Base.
(c)    Collection of Accounts. Borrower shall direct Account Debtors to deliver
or transmit all proceeds of Accounts into a lockbox account, or such other
“blocked account” as specified by Bank, provided that payments by check may be
delivered or transmitted via electronic deposit capture into a “blocked account”
as specified by Bank (either such account, the “Cash Collateral Account”).
Whether or not an Event of Default has occurred and is continuing, Borrower
shall immediately deliver all payments on and proceeds of Accounts to the Cash
Collateral Account. Subject to Bank’s right to maintain a reserve pursuant to
Section 6.14(d), so long as no Event of Default is continuing, all amounts
received in the Cash Collateral Account shall be transferred on a daily basis to
Borrower’s operating account with Bank. Borrower hereby authorizes Bank to
transfer to the Cash Collateral Account any amounts that Bank reasonably
determines are proceeds of the Accounts (provided that Bank is under no
obligation to do so and this allowance shall in no event relieve Borrower of its
obligations hereunder).
(d)    Reserves. Notwithstanding any terms in this Agreement to the contrary, at
times when an Event of Default is continuing, Bank may hold any proceeds of the
Accounts and any amounts in the Cash Collateral Account (including amounts
otherwise required to be transferred to Borrower’s operating account with Bank)
as a reserve to be applied to any Obligations regardless of whether such
Obligations are then due and payable.
(e)    Verifications; Confirmations; Credit Quality; Notifications. Bank may,
from time to time, (i) verify and confirm directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts,


5



--------------------------------------------------------------------------------




either in the name of Borrower or Bank or such other name as Bank may choose,
and notify any Account Debtor of Bank’s security interest in such Account and/or
(ii) conduct a credit check of any Account Debtor to approve any such Account
Debtor’s credit. Notwithstanding the foregoing, so long as no Event of Default
has occurred and is continuing, Bank will notify and consult with Borrower prior
to making any direct contact with an Account Debtor.
(f)    No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.”
6.15    Remittance of Proceeds. Except as otherwise provided in Section 6.14(c),
and except with respect to Transfers pursuant to subsections (a) and (g) of
Section 7.1, deliver, in kind, all proceeds arising from the disposition of any
Collateral to Bank in the original form in which received by Borrower not later
than three (3) Business Days after receipt by Borrower, to be applied to the
Obligations; provided that, if no Event of Default has occurred and is
continuing, Borrower shall not be obligated to remit to Bank the proceeds of the
sale of worn out or obsolete Equipment disposed of by Borrower in good faith in
an arm’s length transaction for an aggregate purchase price of Twenty Five
Thousand Dollars ($25,000.00) or less (for all such transactions in any fiscal
year). Borrower agrees that it will not commingle proceeds of Collateral
required to be delivered to Bank hereunder with any of Borrower’s other funds or
property, but will hold such proceeds separate and apart from such other funds
and property and in an express trust for Bank. Nothing in this Section 6.15
limits the restrictions on disposition of Collateral set forth elsewhere in this
Agreement.


6.16    Online Banking.
(a)    Utilize Bank’s online banking platform for all matters requested by Bank
which shall include, without limitation (and without request by Bank for the
following matters), uploading information pertaining to Accounts and Account
Debtors, requesting approval for exceptions, requesting Credit Extensions, and
uploading financial statements and other reports required to be delivered by
this Agreement (including, without limitation, those described in Section 6.2 of
this Agreement).


(b)    Comply with the terms of the “Banking Terms and Conditions” and ensure
that all persons utilizing the online banking platform are


6



--------------------------------------------------------------------------------




duly authorized to do so by an Administrator. Bank shall be entitled to assume
the authenticity, accuracy and completeness on any information, instruction or
request for a Credit Extension submitted via the online banking platform and to
further assume that any submissions or requests made via the online banking
platform have been duly authorized by an Administrator.”


2.10    Subsections (i), (l) and (m) in Section 7.3 are hereby deleted in their
entirety and replaced with the following:
“    (i)     immediately after giving effect to such purchase or acquisition,
Borrower and its Subsidiaries shall have an Adjusted Quick Ratio of at least
1.50 to 1.0, based upon financial statements delivered to the Bank at least five
(5) Business Days prior to such purchase or acquisition which give effect, on a
pro forma basis, to such purchase or acquisition;”


“    (l)     immediately after giving effect to such purchase or acquisition,
the unrestricted and unencumbered cash and Cash Equivalents maintained by
Borrower and its Subsidiaries with Bank and Bank’s Affiliates is equal to or
greater than Ten Million Dollars ($10,000,000.00);”


“    (m)     such purchase or acquisition and the company or assets being
acquired are accretive in all material respects;”


2.11    Section 8.2 (Covenant Default). Subsection (a) of Section 8.2 is hereby
deleted in its entirety and replaced with the following:


“    (a)    Borrower fails or neglects to perform any obligation in Sections
6.2, 6.4, 6.5, 6.6, 6.7, 6.8(b), 6.10, 6.12, 6.13, 6.14(c) or 6.16 or violates
any covenant in Section 7; or”


2.12    Section 9.2 (Power of Attorney). Section 9.2 is deleted in its entirety
and replaced with the following:
“    9.2    Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable following the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks, payment instruments, or other forms of payment or security; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) demand, collect, sue, and give releases to any
Account Debtor for monies due, settle and adjust disputes and claims about the
Accounts directly with Account Debtors, and compromise, prosecute, or defend any
action, claim, case, or proceeding about any Collateral (including filing a
claim or voting a claim in any bankruptcy case in Bank’s or Borrower’s name, as
Bank chooses); (d) make, settle, and adjust all claims under Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, or other


7



--------------------------------------------------------------------------------




claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Bank or a third party as the Code permits. Borrower hereby
appoints Bank as its lawful attorney-in-fact to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of Bank’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations (other than inchoate indemnity obligations) have
been satisfied in full and the Loan Documents have been terminated. Bank’s
foregoing appointment as Borrower’s attorney in fact, and all of Bank’s rights
and powers, coupled with an interest, are irrevocable until all Obligations
(other than inchoate indemnity obligations) have been fully repaid and performed
and the Loan Documents have been terminated.”


2.13    Section 13 (Definitions). The defined terms “Borrowing Base
Certificate”, “Borrowing Base Reports” and “Payment/Advance Form” and their
corresponding definitions appearing in Section 13.1 are hereby deleted in their
entirety.
2.14    Section 13.1 (Definitions). The following defined terms and their
definitions set forth in Section 13.1 are hereby deleted in their entirety and
replaced with the following:


“    “Adjusted EBITDA” for any period shall mean, as calculated on a
consolidated basis with respect to Borrower and its Subsidiaries the sum,
without duplication, of the amounts for such period of, (a) Net Income, plus (b)
to the extent deducted in the calculation of Net Income, (i) Interest Expense,
(ii) income tax expense, (iii) depreciation expense and amortization expense,
(iv) non-cash stock-based compensation expenses, (v) earn-out payments in
connection with Borrower’s acquisition of The Video Network Pty Ltd. in an
aggregate amount not to exceed Three Million Six Hundred Thousand Dollars
($3,600,000.00) in the aggregate in any twelve (12) month period, (vi) executive
severance, (vii) restructuring costs relating to subletting Borrower’s location
at 1501 Broadway, New York, New York in an aggregate amount not to exceed Three
Million Five Hundred Thousand Dollars ($3,500,000.00) and (viii) without
duplication of (i) through (vii) above, other add-backs approved by Bank on a
case-by-case basis in its sole discretion.”
“    “Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members. For purposes
of the definition of Eligible Accounts but not for any other provision of this
Agreement, Affiliate shall include a Specified Affiliate.”
“    “Borrowing Base” is eighty percent (80.0%) of Eligible Accounts, as
reasonably determined by Bank from Borrower’s most recent Borrowing Base


8



--------------------------------------------------------------------------------




Report (and as may subsequently be updated by Bank based upon information
received by Bank including, without limitation, Accounts that are paid and/or
billed following the date of the Borrowing Base Report); provided, however, that
Bank has the right to decrease the foregoing percentage in its good faith
business judgment to mitigate the impact of events, conditions, contingencies,
or risks which may adversely affect the Collateral or its value.”
“    “Revolving Line” is an aggregate principal amount equal to Twenty Five
Million Dollars ($25,000,000.00).”
“    “Revolving Line Maturity Date” is January 26, 2020.”


2.15    Section 13.1 (Definitions). The preamble in the definition of “Eligible
Accounts” set forth in Section 13.1 is hereby deleted in its entirety and
replaced with the following:


“    “Eligible Accounts” means Accounts owing to Borrower which arise in the
ordinary course of Borrower’s business that meet all Borrower’s representations
and warranties in Section 5.3, that have been, at the option of Bank, confirmed
in accordance with Section 6.14(e) of this Agreement, and are due and owing from
Account Debtors deemed creditworthy by Bank in its good faith business judgment.
Bank reserves the right at any time after the Effective Date to adjust any of
the criteria set forth below and to establish new criteria in its good faith
business judgment. Unless Bank otherwise agrees in writing, Eligible Accounts
shall not include:”


2.16    Section 13.1 (Definitions). Subsections (a), (e), (q) and (t) in the
definition of “Eligible Accounts” set forth in Section 13.1 are hereby deleted
in their entirety and replaced with the following:
“    (a)    Accounts (i) for which the Account Debtor is Borrower’s Affiliate,
officer, employee, investor, or agent, or (ii) that are intercompany Accounts;”


“    (e)    Accounts owing from an Account Debtor (i) which does not have its
principal place of business in the United States, Australia, Canada, France,
Germany, Italy, Japan, New Zealand or the United Kingdom or (ii) whose billing
address (as set forth in the applicable invoice for such Account) is not in the
United States, Australia, Canada, France, Germany, Italy, Japan, New Zealand or
the United Kingdom;”


“    (q)    Accounts for which Borrower has permitted Account Debtor’s payment
to extend beyond one hundred twenty (120) days (including Accounts with a due
date that is more than one hundred twenty (120) days from invoice date);”    




9



--------------------------------------------------------------------------------




“    (t)    Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding (whether voluntary or involuntary), or
becomes insolvent, or goes out of business;”


2.17    Section 13.1 (Definitions). The definition of “Eligible Accounts” in
Section 13.1 is hereby amended by deleting “.” where it appears at the end
thereof and inserting in lieu thereof “; and”, and then inserting the following:


“    (x)    Accounts in which Bank does not have a first priority, perfected
security interest under all applicable laws;


(y)    Accounts with or in respect of accruals for marketing allowances,
incentive rebates, price protection, cooperative advertising and other similar
marketing credits, unless otherwise approved by Bank in writing;


(z)    Accounts with customer deposits and/or with respect to which Borrower has
received an upfront payment, to the extent of such customer deposit and/or
upfront payment; and


(aa)    Accounts billed and/or payable in a Currency other than Dollars.”    


2.18    Section 13 (Definitions). The following new defined terms are hereby
inserted alphabetically in Section 13.1:
“    “Administrator” is an individual that is named:


(a)     as an “Administrator” in the “SVB Online Services” form completed by
Borrower with the authority to determine who will be authorized to use SVB
Online Services (as defined in the “Banking Terms and Conditions”) on behalf of
Borrower; and


(b)     as an Authorized Signer of Borrower in an approval by the Board.”


“    “Borrowing Base Report” is that certain report of the value of certain
Collateral in the form specified by Bank to Borrower from time to time.”


“    “Cash Collateral Account” is defined in Section 6.14(c).”


“    “Currency” is coined money and such other banknotes or other paper money as
are authorized by law and circulate as a medium of exchange.”


“    “Reserves” means, as of any date of determination, such amounts as Bank may
from time to time establish and revise in its good faith business judgment,


10



--------------------------------------------------------------------------------




reducing the amount of Advances and other financial accommodations which would
otherwise be available to Borrower (a) to reflect events, conditions,
contingencies or risks which, as determined by Bank in its good faith business
judgment, do or may adversely affect (i) the Collateral or any other property
which is security for the Obligations or its value (including without limitation
any increase in delinquencies of Accounts), (ii) the assets, business or
prospects of Borrower or any Guarantor, or (iii) the security interests and
other rights of Bank in the Collateral (including the enforceability, perfection
and priority thereof); or (b) to reflect Bank's reasonable belief that any
collateral report or financial information furnished by or on behalf of Borrower
or any Guarantor to Bank is or may have been incomplete, inaccurate or
misleading in any material respect; or (c) in respect of any state of facts
which Bank determines constitutes an Event of Default or may, with notice or
passage of time or both, constitute an Event of Default.”


“    “Specified Affiliate” is any Person (a) more than ten percent (10.0%) of
whose aggregate issued and outstanding equity or ownership securities or
interests, voting, non-voting or both, are owned or held directly or indirectly,
beneficially or of record, by Borrower, and/or (ii) whose equity or ownership
securities or interests representing more than ten percent (10.0%) of such
Person’s total outstanding combined voting power are owned or held directly or
indirectly, beneficially or of record, by Borrower.”


2.19    Exhibit B (Borrowing Base Certificate). The Borrowing Base Certificate
(as defined in the Loan Agreement until the date of this Amendment) appearing as
Exhibit B to the Loan Agreement is deleted in its entirety and replaced with the
following: “Exhibit B – Intentionally Omitted”.
2.20    Exhibit C (Compliance Certificate). The Compliance Certificate appearing
as Exhibit C to the Loan Agreement is deleted in its entirety and replaced with
the Compliance Certificate attached as Schedule 1 hereto.
2.21    Exhibit D (Payment/Advance Form). The Payment/Advance Form (as defined
in the Loan Agreement until the date of this Amendment) appearing as Exhibit D
to the Loan Agreement is deleted in its entirety and replaced with the
following: “Exhibit D – Intentionally Omitted”.
3.    Post-Closing Condition. Borrower hereby acknowledges and agrees that
Borrower will deliver to Bank, on or before the date that is thirty (30) days
from the date of this Amendment, in form and substance reasonably satisfactory
to Bank, a certificate of good standing/foreign qualification from the State of
Michigan dated as of a date no earlier than thirty (30) days prior to the date
on which such certificate is delivered to Bank. Borrower acknowledges and agrees
that the failure of Borrower to satisfy any requirements set forth in the
immediately preceding sentence within thirty (30) days from the date of this
Amendment shall result in an immediate Event of Default under the Loan Agreement
for which there shall be no grace or cure period.


11



--------------------------------------------------------------------------------




4.    Limitation of Amendments.
4.1    The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
4.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
5.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
5.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date and except as reflected on the updated
Perfection Certificate delivered in connection with this Amendment), and (b) no
Event of Default has occurred and is continuing;
5.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
5.3    The organizational documents of Borrower previously delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
5.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized; and
5.5    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
6.    Perfection Certificate. Borrower hereby ratifies, confirms and reaffirms,
all and singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of January 26, 2018, and acknowledges, confirms and agrees
the disclosures and information Borrower provided to Bank in said Perfection
Certificate have not changed, as of the date hereof. Borrower hereby
acknowledges and agrees that all references in the Loan Agreement to the
Perfection Certificate shall mean the Perfection Certificate as described in
this paragraph.


12



--------------------------------------------------------------------------------




7.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
8.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
9.    Effectiveness and Payment of Fees and Expenses. This Amendment shall be
deemed effective upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto, and (b) Borrower’s payment of the Initial
Installment (as defined below). Borrower shall pay to Bank a fully-earned,
non-refundable amendment fee in an amount equal to Seventy Thousand Dollars
($70,000.00), which fee shall be deemed fully earned on the date of this
Amendment and shall be due and payable as follows: (i) Thirty Five Thousand
Dollars ($35,000.00) on the date of this Amendment (the “Initial Installment”)
and (ii) Thirty Five Thousand Dollars ($35,000.00) on the earliest to occur of
(A) the date that is one (1) year from the date of this Amendment, (B) the
occurrence of an Event of Default, or (C) the termination of the Loan Agreement.
In addition, Borrower shall pay Bank’s legal fees and expenses incurred in
connection with this Amendment.
[Signature page follows.]




13



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.






a101signatures2.jpg [a101signatures2.jpg]


a101signatures.jpg [a101signatures.jpg]





--------------------------------------------------------------------------------





Schedule 1


EXHIBIT C
COMPLIANCE CERTIFICATE


Date:                 


TO:    SILICON VALLEY BANK                        
FROM: TELARIA, INC.
The undersigned authorized officer of TELARIA, INC. (“Borrower”) certifies that
under the terms and conditions of the Amended and Restated Loan and Security
Agreement between Borrower and Bank (the “Agreement”):
(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.
Attached are the required documents as appropriate supporting the certification.
The undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes No
Annual financial statements (Audited)
FYE within 120 days
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC
Yes No
Borrowing Base Report, A/R & A/P Agings and
Account Debtor listing
Monthly within 30 days
Yes No
Board-approved Projections
Earlier of FYE within 45 days or 10 days of Board approval, and within 10 days
of updates/amendments
Yes No
Stock Repurchase Reports
First Business Day of each month
Yes No



Financial Covenants
Required
Actual
Complies
 
 
 
 
Maintain at all times:
 
 
 
Adjusted Quick Ratio (at all times) (tested monthly)
> 1.20:1.0
_____:1.0
Yes No
Adjusted EBITDA (tested quarterly)
> _______*
$ _______
Yes No



* As set forth in Section 6.9(b) of the Agreement





--------------------------------------------------------------------------------




g
The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.
The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
TELARIA, INC.




By:    
Name:    
Title:    


BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________


Compliance Status: Yes No








--------------------------------------------------------------------------------





Schedule 1 to Compliance Certificate
Financial Covenant of Borrower
In the event of a conflict between this Schedule and the Agreement, the terms of
the Agreement shall govern.
Dated:    ____________________


NOTE – All calculations below are on a consolidated basis with respect to
Borrower and its Subsidiaries.
I.    Adjusted Quick Ratio (at all times) (tested monthly) (Section 6.9(a))


Required:    1.20:1.00


Actual:


A.
Aggregate value of the unrestricted cash and cash equivalents of Borrower and
its Subsidiaries maintained at Bank and Bank’s Affiliates
$   


B.
Aggregate value of net billed accounts receivable of Borrower and its
Subsidiaries
$   


C.
Quick Assets (sum of lines A and B)
$   
D.
Aggregate value of Obligations to Bank
$   
E.
Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s and its Subsidiaries’ consolidated balance sheet,
including all Indebtedness, and not otherwise reflected in line D above, that
matures within one (1) year
$   
F.
Current Liabilities (the sum of lines D and E)
$   
G.
Aggregate value of the current portion of amounts received or invoiced by
Borrower and/or its Subsidiaries in advance of performance under contracts and
not yet recognized as revenue


$   
H.
Line F minus line G
$   
I.
Adjusted Quick Ratio (line C divided by line H)
   



Is line I equal to or greater than 1.20:1:00?


  No, not in compliance                      Yes, in compliance


II.    Adjusted EBITDA (tested quarterly) (Section 6.9(b))


Required: $_________________*


*As set forth in Section 6.9(b) of the Agreement.


Actual:     $_________________







--------------------------------------------------------------------------------




A.
Net Income
$___________
B.
To the extent included in the determination of Net Income




 
1. Interest Expense
$__________


 
2. Income Tax Expense
$__________


 
3. Depreciation
$__________


 
4. Amortization
$__________


 
5. Non-cash stock-based compensation expense


$__________
 
6. Earn-out payments in connection with Borrower’s acquisition of The Video
Network Pty Ltd. in an aggregate amount not to exceed $3,600,000 in the
aggregate in any 12-month period






$__________
 
7. Executive severance


$__________
 
8. Restructuring costs relating to subletting Borrower’s location at 1501
Broadway, New York, New York in an aggregate amount not to exceed $3,500,000


$__________


 
9. Other add-backs approved by Bank


$__________
 
10. The sum of lines 1 through 9
$__________


C.
Adjusted EBITDA (line A plus lines B.10)
$__________



Is line C equal to or greater than the required amount set forth above?


  No, not in compliance                      Yes, in compliance





--------------------------------------------------------------------------------






2191034.6





--------------------------------------------------------------------------------





exhibit101c01signature001.jpg [exhibit101c01signature001.jpg]





--------------------------------------------------------------------------------




exhibit101c01signature002.jpg [exhibit101c01signature002.jpg]





--------------------------------------------------------------------------------




exhibit101c01signature003.jpg [exhibit101c01signature003.jpg]



